 PROB 12C                                                                            Report Date: August 29, 2019
(6/16)
                                                                                                         FILED IN THE
                                                                                                     U.S. DISTRICT COURT
                                       United States District Court                            EASTERN DISTRICT OF WASHINGTON



                                                      for the                                   Aug 29, 2019
                                                                                                    SEAN F. MCAVOY, CLERK
                                        Eastern District of Washington

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Daniel Ray Ross                          Case Number: 0980 1:15CR02055-RMP-2
 Address of Offender:                        Toppenish, Washington 98948
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U. S. District Judge
 Date of Original Sentence: October 12, 2016
 Original Offense:        Transfer Firearms to Felon, 18 U.S.C. § 922(d) and 924(a)(2)
 Original Sentence:       Prison - 30 months;               Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Thomas J. Hanlon                  Date Supervision Commenced: October 13, 2017
 Defense Attorney:        Alex B. Hernandez, III            Date Supervision Expires: October 12, 2020


                                         PETITIONING THE COURT

To issue a summons.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            1           Standard Condition #1: The defendant shall not commit another federal, state or local
                        crime.

                        Supporting Evidence: Mr. Ross is alleged to have committed the crime of first degree
                        driving while license suspended on or about July 3, 2019, Benton County District Court case
                        number 9Z0701701.

                        On October 13, 2017, an officer with the U.S. Probation Office in Spokane, Washington,
                        reviewed a copy of the conditions of supervision with Mr. Ross, as outlined in the judgment
                        and sentence. He signed the judgment acknowledging the requirements.

                        On July 3, 2019, per Washington State Patrol (WSP) report number 9Z0701701, at
                        approximately 1555 hours, Trooper Bivins was patrolling eastbound on I-82 near mile post
                        94 within Benton County, Washington. He observed a silver Mercedes traveling in lane 1
                        of 2. The trooper ran the vehicle registration (WA BPJ6267) and Washington Department
                        of Licensing (DOL) revealed the registered owner Ross, Daniel Ray (DOB 07-22-1970), was
                        driving while license suspended (DWLS) in the 1st degree. The trooper pulled to the right
                        shoulder and pulled up the DOL photo to match it to the male driver. He left the right
                        shoulder and drove next to the vehicle on the driver’s side and the male driver matched the
Prob12C
Re: Ross, Daniel Ray
August 29, 2019
Page 2

                 DOL photo. The trooper initiated a traffic stop on the vehicle and made contact with the
                 vehicle on the driver’s side. He told the male driver to exit the vehicle and advised him he
                 was under arrest for DWLS 1st. He escorted him to his patrol car and placed him in
                 handcuffs to the front due to him being heavy set. He was searched incident to arrest and
                 nothing of concern was found on his person. He was advised of his constitutional rights from
                 the trooper’s issued card. The trooper located an identification card in his wallet with Ross,
                 Daniel Ray (DOB 07-22-1970) and WA DOL confirmed he was DWLS in the 1st degree.
                 He asked if he could call someone to get his car and was advised that would be fine and
                 asked if he could roll the window up. The trooper allowed him to do all that due to his
                 cooperative behavior. He also moved his belongings into the trunk.

                 The trooper cleared the stop location and drove Mr. Ross to the Benton County Jail where
                 he was booked for DWLS 1st. Mr. Ross contacted a family member and they arranged to
                 have the vehicle removed and he also signed a WSP waiver of vehicle impound.

                 On July 5, 2019, Mr. Ross was released from custody and a pretrial hearing was set for
                 September 17, 2019, in Benton County District Court.
          2      Special Condition #19: You must abstain from the use of illegal controlled substances, and
                 must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                 no more than 6 tests per month, in order to confirm continued abstinence from these
                 substances.

                 Supporting Evidence: Mr. Ross is considered to be in violation of his conditions of
                 supervision by consuming a controlled substance, cocaine, on May 14, 2019.

                 On October 13, 2017, an officer with the U.S. Probation Office in Spokane, Washington,
                 reviewed a copy of the conditions of supervision with Mr. Ross, as outlined in the judgment
                 and sentence. He signed the judgment acknowledging the requirements.

                 On May 17, 2019, Mr. Ross reported to the U.S. Probation Office and was instructed to
                 submit to urinalysis testing. He provided a sample that tested presumptive positive for
                 cocaine and opiates. The opiates were consistent with his prescribed medication. Mr. Ross
                 admitted to having consumed cocaine on May 14, 2019.
          3      Special Condition #19: You must abstain from the use of illegal controlled substances,
                 and must submit to urinalysis and sweat patch testing, as directed by the supervising
                 officer, but no more than 6 tests per month, in order to confirm continued abstinence
                 from these substances.

                 Supporting Evidence: Mr. Ross is considered to be in violation of his conditions of
                 supervision by failing to report to Merit Resource Services (Merit) for color-line random
                 urinalysis (UA) testing on August 5 and 13, 2019.

                 On October 13, 2017, an officer with the U.S. Probation Office in Spokane, Washington,
                 reviewed a copy of the conditions of supervision with Mr. Ross, as outlined in the judgment
                 and sentence. He signed the judgment acknowledging the requirements.
Prob12C
Re: Ross, Daniel Ray
August 29, 2019
Page 3

                     On May 17, 2019, Mr. Ross was enrolled in color-line random UA testing program at Merit.
                     He was instructed to call the color-line at Merit daily and provide a random UA when his
                     color, brown, was announced.

                     On August 5, 2019, the color brown was announced by Merit’s color-line. Mr. Ross failed
                     to report to Merit for UA testing.

                     On August 6, 2019, this officer asked Mr. Ross if he reported to Merit the previous day for
                     UA testing as his color was announced. Mr. Ross stated he forgot to call the color-line and
                     did not submit a UA on August 5, 2019.

                     On August 13, 2019, the color brown was announced by Merit’s color-line. Mr. Ross failed
                     to report to Merit for UA testing.

                     On August 16, 2019, Mr. Ross admitted to this officer that he forgot to call the color-line and
                     did not submit a UA on August 13, 2019.


          4          Special Condition #21: You must not enter into or remain in any establishment where
                     alcohol is the primary item of sale. You must abstain from alcohol and must submit to
                     urinalysis and Breathalyzer testing as directed by the supervising officer, but no more than
                     6 tests per month, in order to confirm continued abstinence from this substance.

                     Supporting Evidence: Mr. Ross is considered to be in violation of his conditions of
                     supervision by consuming alcohol on or about August 22, 2019.

                     On October 13, 2017, an officer with the U.S. Probation Office in Spokane, Washington,
                     reviewed a copy of the conditions of supervision with Mr. Ross, as outlined in the judgment
                     and sentence. He signed the judgment acknowledging the requirements.

                     On August 22, 2019, Mr. Ross submitted to random urinalysis (UA) testing at Merit
                     Resource Services as part of his substance abuse treatment plan. The sample was collected
                     and sent to a laboratory for testing.

                     On August 26, 2019, the UA results were returned by the laboratory as positive for alcohol.
                     On August 27, 2019, Mr. Ross admitted to this officer that he had consumed an alcohol
                     beverage on or about August 21, 2019.

The U.S. Probation Office respectfully recommends the Court issue a summons requiring the offender to appear
to answer to the allegations contained in this petition.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     August 29, 2019
                                                                            s/Arturo Santana
                                                                            Arturo Santana
                                                                            U.S. Probation Officer
Prob12C
Re: Ross, Daniel Ray
August 29, 2019
Page 4



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ X]     The Issuance of a Summons
 [ ]      Other

                                      Signature of Judicial Officer
                                          8/29/2019
                                      Date
